Citation Nr: 1312732	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-42 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 27, 2000, to November 29, 2000; on active duty from March 15, 2003, to May 17, 2003, and September 28, 2003, to September 20, 2004; and was discharged from reserve service in July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A videoconference hearing before the Board was scheduled for October 15, 2012.  By an October 9, 2012 statement, the Veteran requested the hearing be rescheduled so that he may have more time to gather additional evidence.  The Veteran thus did not present for his hearing and his failure to appear was recorded.  However, his request to reschedule the hearing was dated almost one week prior to the scheduled hearing date.  Such statement is not date-stamped, and it is unclear if his request to reschedule his hearing was made known to the Board member who determined that the Veteran failed to appear.  Thus, for good cause shown, the Board is remanding the claim to have the hearing rescheduled.  38 C.F.R. §§ 20.700(a)(e), 20.704(c) (2012).

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran's videoconference hearing before the Board.  Notify him of the date, time and location of this hearing.  The claims file must be properly documented regarding any notifications to the Veteran as to the rescheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


